PETITION TO REHEAR.
Upon petition to rehear,
Dea.derick, C. J.,
delivered the following opinion:
An application to rehear has been presented in this case on behall of the plaintiff in error, against whom a judgment was affirmed at a former day of this court, upon a conviction of murder in the second •degree.
The ground principally relied on for a rehearing ••and reversal of the judgment is, that the jury was •not sworn according to law.
The form of the oath to be taken by jurors in the ti'ial of criminal cases, is not prescribed by statute in this State. The proper and regular form, and that usually administered is the common law form, and as stated in the original opinion in this case, we think it is best that long established and well recognized forms should be observed and adhered to. The record in this case recites that the jury were “ elected, empaneled and sworn, to well and truly try the issue joined.”
*266Counsel for plaintiff in error has furnished us with cases determined by the courts of last resort in Texas, Arkansas and Alabama, which do hold that under their statutes the oaths of the jurors must be in the language thereof, and if it appears that the language of the oath was “ to say the truth in the premises,” or “ to try the issue joined,” the judgment would be reversed for this error: 2 English (Ark.), 59; 5 Eng., 540; 1 Texas, 408; 60 Ala., 2; 47 Ala., 31.
More recent cases in the Alabama court have overruled the earlier cases; and it has been held by that court that the omission of the words “a true verdict to render according to the evidence,” which are prescribed by the statute, will not vitiate the verdict: Atkins v. The State, 60 Ala., 45.
In Thompson & Merriam on Juries, it is said, if the oath administered differs materially from that prescribed by statute, it will be error: Sec. 299.
But if it is recited that the jury was duly sworn,, it will be presumed that the proper oath was administered, and it is added that' it may be questioned whether a recital that the jury was “ sworn well and truly to try the issue joined between the State and defendant,” should be regarded as an attempt to set out the oath actually administered: Sec. 299.
The swearing of the jury, is always done in the presence and hearing of the defendant and his counsel. If the oath was not properly administered in fact, it would seem, from the character of the irregularity, that the proper practice would be, in analogy to our practice, in requiring irregularities in the em*267paneling of a jury known to defendant and his counsel to be excepted to at the time of their occurrence.
In same book on Juries it is said: “ It is too late, after verdict, for a party to object to the form of an oath administered, for the first time. He is not permitted to take the chances of a favorable verdict, and make his objection subsequently”: Sec. 275.. And the authors quote Chief Justice Shaw as saying, “ if a party knows of any prejudice entertained by a juror, and makes no exception when the jury is empaneled, however good the cause of challenge, it must be deemed to be waived,” otherwise knowing of a secret taint to which the verdict may be exposed, he takes his chance of a favorable verdict, reserving a power to impeach it if against him.
This we regard as sound law, and in principle equally applicable to an infirmity attaching to the whole jury, as in cases where the objection lies to one or' more, less than all.
Whether, therefore, we consider the record as purporting to set out the oath as administered, or as a. recital only of the fact that the jury was sworn to try the issues, we are of opinion, the fact of .the-form of the oath being known to counsel and to defendant, it eannot now be objected, for the first time, that it was insufficient in form. ' We do not consider the objection as going to the merits. If it be conceded that the record purports to set out the oath that was administered, it commits to the jury the trial of the issue made between the State and the defendant, of “ guilty or not guilty.” Upon this issue they*' *268•were fully instructed by the court as to their duty, and responded by their verdict fully to the issue committed to them, and thus have done all the law required of them, if they had been sworn in the most formal manner.
Regarding the objection as technical and formal, •and being satisfied with the correctness of the verdict and judgment, we are all of opinion that the rehearing should be refused and judgment rendered here in ■affirmance of the judgment -below.